IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1210
                            Filed November 27, 2019


IN THE INTEREST OF R.E.,
Minor Child,

B.E., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A mother appeals the termination of her parental rights to one minor child.

AFFIRMED.



       Maura C. Goaley, Council Bluffs, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Roberta Megel of State Public Defender Office, Council Bluffs, guardian ad

litem for minor child.



       Considered by Bower, C.J., and May and Greer, JJ.
                                             2


GREER, Judge.

       After the juvenile court terminated her parental rights to her two-year-old

child, this mother appeals under Iowa Code chapter 232 (2019). She argues that

the State failed to prove grounds for termination by clear and convincing evidence;

termination is not in the child’s best interests; and the Iowa Department of Human

Services (DHS) failed to provide reasonable efforts toward reunification.1 We

disagree with her arguments and affirm the juvenile court decision.

       I. Background Facts and Proceedings.

       B.E. is the mother of R.E., born in May 2017. DHS first became involved

with the family in April 2018 after receiving reports that the mother was using

marijuana and selling prescription medication while caring for the child. The

mother denied using drugs and twice refused drug testing. She later admitted to

using methamphetamine one time and she disclosed domestic violence in her

relationship with her new boyfriend. Removal of the child from the mother’s

custody occurred by ex parte order on April 27. The child was placed with the

maternal aunt. Three days later, the mother agreed to submit to a drug test and

tested negative for all substances.

       At a May 7 temporary removal hearing, the juvenile court ordered the

mother to participate in services and submit to random drug screens. On May 30,

the child underwent a drug screen, which was positive for methamphetamine and

marijuana. Based on that background, the court adjudicated R.E. a child in need


1
  The putative father, D.B., does not appeal the termination of his parental rights. Although
his paternity has never been established in Iowa, the DHS worker reported that D.B. had
submitted to genetic testing in Nebraska for child support purposes. No other possible
fathers have participated in these proceedings.
                                         3


of assistance (CINA) on June 27. In July, the paternal grandmother took custody

of the child in Nebraska.

      At a review hearing on December 10, the juvenile court noted,

              [The child] has been out of the parental home for seven
      months.      [The mother] has made minimal progress toward
      reunification as she continues to test positive for methamphetamine,
      has not engaged in substance abuse treatment, and has not
      participated in domestic violence education. [The mother] continues
      to deny she is responsible for her choices that are keeping her child
      out of her care. [The mother] does not have independent, suitable
      housing at this time and relies heavily on her mother to take care of
      her. [The case manager] observes [B.E.’s mother] to enable [the
      mother] and minimize the severity of [the mother’s] actions.

      Despite the mother’s lack of progress, she started having extended visits

with the child on March 13, 2019. That same day, the mother’s attorney moved to

have the child placed with the mother permanently. On March 26, without notice

of a drug test earlier in the month, the court returned the child to the mother’s

custody under DHS supervision. Right after the hearing, the mother became upset

that the court did not close the CINA case after returning the child to her. She got

into a physical altercation with her mother while the child was present. To further

complicate the reunion, the earlier drug test was positive for methamphetamine.

Additionally, DHS received several allegations about the mother, including that she

lost her housing, used methamphetamine, physically assaulted two people, and

dropped the child off at her mother’s home without explaining where she was going

or when she would return.

      On March 28, the court ordered the child removed and placed in the care of

the paternal grandmother. Around the same time, the mother tested positive for

methamphetamine. When the DHS caseworker contacted the mother about this
                                           4


development, she refused to come to an in-office interview, would not disclose

where she was staying, and exhibited rapid speech that was hard to track. To

complicate     matters,   the   child   tested   positive   for   amphetamine      and

methamphetamine on April 8.

        With the downward spiral of the mother’s situation, the State filed its petition

to terminate the mother’s parental rights on May 8. On June 18, the mother

admitted she used methamphetamine three weeks earlier. At the time of the

termination hearing, the mother had multiple arrest warrants for crimes in both

Iowa and Nebraska in April and May 2019.            The mother had resolved some

warrants, but some remained active. She did not turn herself in on the remaining

active warrants because she would have missed the termination hearing. On June

26, the juvenile court held the termination hearing and terminated the mother’s

parental rights under Iowa Code section 232.116(1)(e), (h), and (l). The mother

appeals.

        II. Standard of Review.

        Our review of termination-of-parental-rights proceedings is de novo. In re

L.T., 924 N.W.2d 521, 526 (Iowa 2019). We give weight to the juvenile court’s

factual findings, but they do not bind us. In re M.D., 921 N.W.2d 229, 232 (Iowa

2018). The paramount concern is the child’s best interests. Id.

        III. Analysis.

        The mother challenges the statutory grounds for termination, the court’s

best-interests determination, and DHS’s reunification efforts. We consider each in

turn.
                                               5


          A. Statutory Grounds for Termination. The juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(e), (h), and (l). “On

appeal, we may affirm the juvenile court’s termination order on any ground that we

find supported by clear and convincing evidence.” In re D.W., 791 N.W.2d 703,

707 (Iowa 2010). Thus, we focus on the grounds related to Iowa Code section

232.116(1)(h).

          Looking at Iowa Code section 232.116(1)(h), the mother only challenges

the final element: that the child could not have been returned to her custody.2 The

mother argues she was sober, engaging in services, and would have been able to

regain custody of the child either at the time of the termination hearing or within

thirty days.

          We disagree. Beginning with the mother’s drug activity when DHS first

intervened in April 2018 until the June 2019 termination hearing, the mother made

little to no progress with her issues surrounding substance abuse, mental health,

and housing and employment instability. To her credit, she completed domestic

violence classes in August 2018. That said, the DHS caseworker testified that




2
    Iowa Code section 232.116(1)(h) authorizes termination of parental rights when:
                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of assistance
         pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of the
         child’s parents for at least six months of the last twelve months, or for the
         last six consecutive months and any trial period at home has been less
         than thirty days.
                 (4) There is clear and convincing evidence that the child cannot be
         returned to the custody of the child’s parents as provided in section 232.102
         at the present time.
                                           6


despite these classes, the mother had not made better choices in romantic

partners.3

       Despite the mother’s claim that she had been sober for four weeks at the

time of the June 18 termination hearing, she tested positive for both amphetamine

and methamphetamine on June 12. Before that, she skipped fourteen calls to have

a drug patch applied after she tested positive in March.        Before the termination

hearing, DHS counted eight “no show” drug screen appointments. Although the

mother attempted substance-abuse treatment three times, successful completion

eluded her. Finally, given the chance for a thirty-day reunification placement in her

home, the child tested positive for drugs, and the mother failed to show meaningful

progress.4 Likewise, by the time the termination hearing occurred, she still had

active warrants pending, inconsistent drug screens, and no established housing or

employment. In the child’s two years of life, most of the days were spent out of his

mother’s care.

       We agree with the juvenile court’s conclusion,

               To return the child to their parent’s custody would subject him
       to adjudicatory harms of abuse or neglect. The same problems that
       precipitated the child’s removal from their parent’s care—untreated
       chemical dependency, untreated mental health problems, lack of
       appropriate housing and employment, minimal compliance, criminal
       activity, incarceration, and lack of verification or commitment, failure
       to protect.


3
  The record contains ongoing allegations of domestic abuse perpetrated by the mother’s
romantic partners, including threats to kill the mother and this child.
4
  During this approximately two-day test placement, several allegations arose: 1) the
mother was no longer allowed to reside in her step-parent’s home; 2) the mother assaulted
someone, stole their property, and was taking methamphetamine; 3) the mother left the
child with another person with no instructions or information about when she would return
or where she was going; and 4) the child was exposed to a physical altercation between
the mother and maternal grandmother after a court hearing, after which the mother refused
to communicate the child’s location to DHS.
                                         7


        We find the State established grounds for termination under Iowa Code

section 232.116(1)(h) by clear and convincing evidence.

        B. Best Interests. The mother argues that even if the State proved

statutory grounds for termination, termination was not in the child’s best interests.

When determining whether termination is in the child’s best interests, we “give

primary consideration to the child’s safety, to the best placement for furthering the

long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.” Iowa Code § 232.116(2).

        At the time of the June 2019 termination hearing, the child was two years

old and had been out of the mother’s custody for fourteen of the prior twenty-two

months.     The child tested positive for methamphetamine twice since DHS

involvement, including after being in the mother’s care for only two days in March

2019.     As noted, the mother had not used any of this time to address her

substance-abuse and mental-health issues. “The crucial days of childhood cannot

be suspended while parents experiment with ways to face up to their own

problems.” In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). The juvenile court also

found there was no significant bond between the mother and child to prevent

termination. We find termination of the mother’s parental rights is in the child’s

best interests.

        C. Reasonable Efforts. Finally, the mother argues DHS has failed to

provide reasonable efforts toward reunification. The mother specifically argues

DHS did not maximize contact between her and child after the March 2019

removal. DHS must “make every reasonable effort” to reunify the parent and child

“as quickly as possible consistent with the best interests of the child.” In re C.B.,
                                          8

611 N.W.2d 489, 493 (Iowa 2000) (quoting Iowa Code § 232.102(7) (1995)); see

Iowa Code § 232.102(9) (2019).

       DHS has provided many services throughout this case, including visits with

the child.5 The mother’s compliance was lacking. Blaming the active criminal

warrants for the failure to complete treatment, the mother admits no successful

graduation from any drug program. After the removal in March 2019, DHS allowed

supervised visitation. Even with the termination proceedings pending, several

times the mother showed up late for visits and no visits occurred. Face-to-face

visits with the child ceased because of the mother’s active warrants and because

an FSRP worker supervising the visit reported the mother repeatedly raised her

voice at the child and at one point raised her hand as if to strike him. The mother

denied this happened. Although she could not have in-person visits, DHS allowed

the mother to speak with the child on video call on his birthday in May. During the

call, the child cried, stayed by his grandmother’s side, and appeared to not want

to talk to the mother. Eventually the mother got frustrated and hung up.

       After face-to-face visits ceased, DHS requested the mother set up a Parent

Child Interaction Therapy (PCIT) evaluation. Although there were issues with

DHS’s ability to transport the child to a PCIT evaluation, once the mother was

eventually able to set up an appointment on June 12, she left because the police

arrived to execute her active warrants. After the police left, the provider contacted




5
  These services have been offered to the mother: substance-abuse evaluations and
treatment; mental-health evaluations and treatment; psychological evaluations; Family
Safety, Risk, and Permanency Services (FSRP); domestic-violence services; family team
meetings; visitations; Journey Beyond Abuse classes; parenting classes; relative care
placement; a return to the mother’s care and custody; and social work/case management.
                                            9


the mother, but she refused to return to finish the visit. Simply put, the mother’s

behavior and choices stood in the path of the reasonable efforts provided. After

considering all the evidence, the mother has failed to prove DHS did not provide

reasonable efforts to reunify the family.

       IV. Disposition.

       For these reasons, we affirm the termination of the mother’s parental rights

to R.E.

       AFFIRMED.